DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 19, 23, are objected to because of the following informalities:  
“represent the one or more input tokens in compact form and to represent the one or more passage tokens in compact form” in lines 11-12 of claim 7 recite the underlined “to” which appears to be unnecessary.  Applicant’s intent is clear and so if Applicant finds the inclusion of the underlined “to” to be acceptable then there is no need to make a correction, but “to” in “processor to:” in line 4 of claim 7 appears to cover the need to have “to” prior to every step in claim 7.
Claim 19 recites, in the 7th to last line, “and the assessment determining” where the “and” in this phrase appears to be unnecessary (see e.g. claim 1, “assessing the leveraged structure…” limitation).
Claim 23 includes the same issue as claim 19.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claims 1, 7, 13, 19, and 23, it is not clear what applicant means by “leverage/leveraging/leveraged” in “leverage/leveraging the structure” and “the leveraged structure”.
Applicant’s Specification (e.g. paragraphs 8, 9, 26, 34) recite a version of “leverage” but does not clearly describe what it means to “leverage” a structure in a way that generates a “leveraged structure” (iteratively associating a mapping of the input token[s] is recited as a separate step).  
In the prior art, “leverage” appears to be used to describe where something is used for a purpose, and not where the something is processed to become a “leveraged” version of the something.
Therefore, it is not clear what type of function(s) are involved in “leveraging the structure” and it is not clear what qualities make “the leveraged structure” “leveraged”.

As per Claim 1:
In lines 3-4, “one or more passage tokens represented as natural language passage tokens” includes an embodiment where only one passage token is represented as “natural language passage tokens” (plural, i.e. one token is represented by multiple tokens).  While this may be possible (if one passage token can include multiple natural language passage tokens), if Applicant meant for the “one or more passage tokens” to each correspond to a respective natural language passage token (singular), then “natural language passage tokens” (plural) should be, for example, --one or more natural language passage tokens—(to correspond to “one or more passage tokens”)
representation, there are two prior recited “compact form” recitations) and is also ambiguous assuming “the compact representation” refers to an output of one of the “representing the one or more input tokens in compact form” and “representing the one or more passage tokens in compact form” steps (because there are two compact representations, one for the input tokens and one for the passage tokens, and it is not clear which representation of which tokens generated by which “representing…” step “the compact representation of the tokens” is supposed to refer to)
Additionally, assuming “the tokens” refers to any of “a plurality of natural language tokens” in line 2 of claim 1, “natural language passage tokens” in lines 4-5 of claim 1, “matching input… tokens” in line 7 of claim 1, “matching… passage tokens” in line 7 of claim 1, “matching passage tokens” in line 11 of claim 1, “the compact representation of the tokens” lacks antecedent basis (no representation of any of these sets of tokens in compact form)
“the tokens” in “the compact representation of the tokens” in the “assessing the leveraged structure…” limitation is also ambiguous because it can refer to “a plurality of natural language tokens” in line 2 of claim 1, “natural language passage tokens” in lines 4-5 of claim 1, “matching input… tokens” in line 7 of claim 1, “matching… passage tokens” in line 7 of claim 1, “matching passage tokens” in line 11 of claim 1, the “more” embodiment of “the one or more input tokens” in line 8 of claim 1, or the “more” embodiment of “the one or more passage tokens” in line 9 of claim 1, and it is not clear plural tokens “the tokens” in “the compact representation of the tokens” in the “assessing the leveraged structure…” limitation is supposed to refer to.
“a candidate answer from the passage returned with the confidence value” references an object/entity and not a step (Applicant appears to have intended to claim something like –returning a candidate answer from the passage with the confidence value—(see e.g. last step of claim 19 which recites “data from the passage qualified by the one or more input tokens is returned with the confidence value”).

As per Claim 2, “the compact form” is ambiguous (there are two compact forms in claim 1, one for the input token[s] and one for the passage token[s], and it is not clear which compact form “the compact form” in claim 2 is supposed to refer to).

As per Claim 6, “the closeness criteria” is ambiguous (in addition to “a closeness criteria” in claim 6, claim 1 recites a separate “a closeness criteria” in the “assessing the leveraged structure…” limitation, and these two recitations of “a closeness criteria” are not necessarily the same and so it is not clear which recitation “the closeness criteria” in claim 6 is supposed to refer to when these two recitations are not the same).

	Claims 7 and 13 include the same issues as Claim 1 (except for the ambiguities pertaining to “the compact representation of the tokens”)
	Claims 8, 12, 14, and 18 include the issues of Claims 2 and 6.

Additionally, for claim 7:
s responses” which is unusually phrased (two plurals in a row).  In contrast, claim 13 recites “candidate passage responses” (the noun is “responses”).
“the passage” in line 6 of claim 7 is also ambiguous because in addition to “a natural language passage” in line 5 of claim 7, “the passage” can refer to any one of the multiple “candidate passages” in line 1 of claim 7 (e.g. if “candidate passages responses” is actually supposed to be “candidate passages and responses”) and as claimed it is not clear which “passage” is the one “the passage” in line 6 of claim 7 is supposed to refer to.
“the passage” in the 4th to last line and also in the last line of claim 7 includes the same issue discussed in the previous paragraph.

	Claim 11 recites “discount” which appears to be a noun, as claimed, but claim 11 is also a claim corresponding to claim 5 which recites “discounting” which is a verb.  Therefore, it is not clear if Applicant meant to claim “discount” (a noun) or “discounting” (a verb).
	
	Claim 17 includes the same issue as claim 11.

	Claim 19 includes the same issue as claim 1 pertaining to “the compact representation of the tokens” (“the compact representation” lacks antecedent basis and “the tokens” is ambiguous”)


	Claim 20 recites “a third bitfield” but there is no first or second bitfield in the dependent claims of claim 19.  Applicant may have intended to use “third” to contrast “a third bitfield” from the first and second bitfields of claims 2, 4, 8, 10, 14, and 16, but as claimed it is not clear if this is the case because claims 2, 4, 8, 10, 14, and 16 do not appear to have any impact on the substance of claim 20 (see also claim 24 which recites “a bitfield” [no “third”]).
	Claims 21-22 include the same issue.

	Claim 21 recites “the compact representation of the input and passage tokens” which lacks antecedent basis.
	“the input and passage tokens” also lack antecedent basis when “the one or more input tokens” and “the one or more passage tokens” in claim 19 refers to only one.
	“the input and passage tokens” are also ambiguous because they can refer to the multiple token embodiments of “the one or more input tokens and the one or more passage tokens” in claim 19 (“representing…” limitation of claim 19) and can also refer 

	Claim 23 recites “candidate passages responses” (lines 1-2) and thus includes the same issues as claim 7 (“candidate passages responses” is unusually phrased and “the passage” in the 4th to last line and 2nd to last line is ambiguous if “evaluating candidate passages responses” is interpreted, for example, as “evaluating candidate passages and responses” and not “evaluating candidate passage responses”)
	Claim 23 includes the same issues as claim 19 (except where the ambiguity with “the tokens” in “the compact representation of the tokens” in claim 19 is, instead, an ambiguity with “the token” [singular] in “the compact representation of the token” in claim 23)

	Claim 25 includes the same issue as claim 21 pertaining to “the compact representation of the input and passage tokens”

	Claims 24-25 recite “The method of claim 23/24” where claim 23 is a computer program product claim.

	The dependent claims include the issues of their respective parent claims.
Claim Analysis - 35 USC § 101
	For clarity of the record, NO rejections under 101 are required for claims 7-12 and 23-25 because paragraph 60 of the Specification excludes transitory embodiments from the scope of “computer readable storage medium”.

Allowable Subject Matter
Claims 1, 7, 13, 19, 23, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6, 8-12, 14-18, 20-22, 24-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
	As per Claim(s) 1 (and similarly claims 7, 13, 19, and 23, the prior art of record does not teach or suggest the combination of all limitations in claim(s) [1], including (i.e. in combination with the remaining limitations in claim[s] [1]) generating a structure representing the analyzed passage, the structure including one or more entries identifying matching input and passage tokens, representing the one or more input tokens and the one or more passage tokens in compact form, leveraging the structure and iteratively associating the one or more input tokens and matching passage tokens as an index representation, determining a first count of matching token entries qualified by a closeness criteria and a second count of evaluated token entries qualified by the closeness criteria, calculating an alignment of the passage to a candidate question represented by the one or more input tokens/the one or more input tokens, including assessing a ratio of the first count and the second count as a confidence value.
	The prior art teaches/suggests the following:
I. Generating a score indicating how well a passage answers a question, including by generating encoded representations for each passage token of an input text passage.
2018/0114108 teaches “receiving an input text passage and an input question string; processing the input text passage using an encoder neural network to generate a respective encoded representation for each passage token in the input text passage; at each time step: processing a decoder input using a decoder neural network to update the internal state of the decoder neural network; and processing the respective encoded representations and a preceding output of the decoder neural network using a matching vector neural network to generate a matching vector for the time step; and generating an answer score that indicates how well the input text passage answers a question posed by the input question string” (Abstract).  Paragraph 22 describes “An input passage is a sequence of tokens, referred to in this specification as passage tokens, that each represent n-grams, i.e., characters, words, sub-words, and so on. For example, the passage 102 may be a phrase, a sentence, a paragraph, or another text segment extracted from a source document”.  In this reference the characters/words/sub-words (not a representation of the passage).
II. vector (compact) representation of tokens used to determine semantic similarity between a token and candidates
	10733383 teaches “determining a ranking for candidates based at least in part on a semantic similarity between a token and each of a set of candidates… the word2vec or GloVe vector of the token and the embedding vector of the target candidate are used to understand how similar the two are as measured in terms of cosine similarity or Euclidean distance” where candidates are “a set of knowledge base candidates” for a token where “Each candidate of the set of candidates comprises an entity that could be associated with the token” and “The set of candidates is determined from a candidate dictionary--for example, a dictionary comprising a set of candidates associated with each of a set of tokens. In some embodiments, the candidate dictionary is determined by performing a tokenizing algorithm on each entry of an encyclopedia set of entries (e.g., a specialized database, a client specific wiki, Wikipedia entries, hyperlinks from web crawls into a database (like Crunchbase or Wikipedia), etc.) and determining linked tokens (e.g., tokens associated with linked words in the entry)… Each time a linked token is identified, the entity to which the token is linked is associated with the token in the candidate dictionary. Entries identified to be linked with a token across the encyclopedia set of entries comprise the set of candidates associated with the token”
	2018/0075348 teaches “tokens input into the long short-term memory neural network may be converted into individual vectors by at least encoding the tokens using one or more encoding techniques. For example, a token may be encoded using one-hot 
III. Matching tokens.
	9367608 teaches “the text content is first divided into a plurality of segments, such as one or more words or phrases or sentences or paragraphs, etc. Tokens in each segment are checked with the dataset. Instead of counting the total number of tokens that match a property term, a method in which context information is mostly lost, a better method is to count the number of segments that contain at least one matching token. The total number of segments that contain at least one matching token can be used for the calculation of the relevance score, or it can also be divided by the total number of segments in the text content” (checking tokens in a plurality of segments with a dataset to determine a number of segments that contain at least one matching token).
2005/0131872 teaches “One such recognizer is a word or token match recognizer. The system matches query input words or tokens with words stored in a database and categorizes those words with a confidence level. The confidence level is 
2011/0047171 teaches “A query is matched to a pattern, which is used to generate the expression, as well as determine to which structured data store the query is routed. Tokens (e.g., words) in the query are processed against a dictionary of token classes (sets of tokens) and patterns (sets of token classes) to annotate the query to map the query to the matching pattern. A translation process generates the expression based on translation hints that correspond to the matching pattern” (Abstract, processing query tokens against token classes and token patterns).  This reference appears to be directed to generate a different version of the query, not to match a query to a passage.
IV. Ratio of matching to total.
	2006/0241934 teaches “After the processing of all characters (No in step S810), the similarity calculating unit 104 calculates the ratio of the matching characters as the degree of similarity, in other words, divides the counter value by the total number of the characters in the Chinese translation counted up in step S801, and supplies the obtained quotient as an output” (paragraph 72).  Paragraph 73 also describes where a word is supplied as a Japanese input and a degree of similarity between a Chinese translation C223 and a synonym J321 is 0.5 (number of matching characters divided by total number of characters).  This reference refers to comparing two character sequences, and where a similarity measure is based on a ratio between a number of 
	7260773 teaches “a determination of the similarity measure by forming a ratio of matching words to total words, wherein the ratio includes words in the first and second text subsections and in the first and second headers”.
2009/0240650 teaches “if more than one ontology concept matches the word, the most approximate ontology concept is determined by using the ratio of "the number of matched words" to "the total number of words in the concept" as a matching rate” (paragraph 84)
8631007 teaches “example way for evaluating similarity among ad phrases related to a query term and, in turn, evaluating whether the query term is ambiguous” where “The similarity value can be a function of this number of matching URLs (50). An example function can be the ratio between the number of matching URLs and the total number of URLs among the ad phrases. For example, a cosine similarity metric can be used, so that the measure of similarity is in the range of 0 to 1”
	2019/0272296 teaches “determining 430 a first score for a first candidate database query from the set of candidate database queries. The first score may be based on a match between one or more words of the string and a token of the respective sequence of tokens of the candidate database query. For example, the first score may be determined 430 based on a type of the match (e.g., exact match, partial match, phonetic match, stemmed match, abbreviation, or association). For example, the first score may be determined 430 based on a fraction of a token string length that is covered by a matched fragment of the string. For example, the first score may be 
	2015/0169582 teaches where presence of all query terms in a document will increase a ratio and vice versa, where the ratio is a normalized ratio of the number of query terms from q found in a document d and the total number of terms in the query d (paragraph 52).  This ratio does not appear to be a ratio of a first count of matching token entries qualified by a closeness criteria and a second count of evaluated token entries qualified by the closeness criteria.  
	2017/0228372 teaches “Two important information retrieval systems performance measures are "precision" and "recall". Given a particular query, a set of 
V. Leveraging
2012/0296891 teaches “The semantic space can be leveraged for automatic sampling evaluation” and “processing system 100 can leverage a semantic space for concept searches”.  This appears to use the word “leverage” in the sense that the semantic space is used for sampling evaluation and concept searches, and not where semantic space is leveraged (i.e. processed in a particular way).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 9:00AM -5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EY 4/15/2021
/ERIC YEN/Primary Examiner, Art Unit 2658